 


 HR 1130 ENR: Judicial Disclosure Responsibility Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 1130 
 
AN ACT 
To amend the Ethics in Government Act of 1978 to extend the authority to withhold from public availability a financial disclosure report filed by an individual who is a judicial officer or judicial employee, to the extent necessary to protect the safety of that individual or a family member of that individual, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Judicial Disclosure Responsibility Act.  
2.Protection of family membersSection 105(b)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(1)in subparagraph (A), by inserting or a family member of that individual after that individual; and  
(2)in subparagraph (B)(i), by inserting or a family member of that individual after the report.  
3.Financial disclosure reports 
(a)Extension of authoritySection 105(b)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking 2005 each place that term appears and inserting 2009.  
(b)Report contentsSection 105(b)(3)(C) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(1)in clause (ii), by striking and at the end;  
(2)in clause (iii), by striking the period at the end and inserting a semicolon; and  
(3)by adding at the end the following: 
 
(iv)the nature or type of information redacted;  
(v)what steps or procedures are in place to ensure that sufficient information is available to litigants to determine if there is a conflict of interest;  
(vi)principles used to guide implementation of redaction authority; and  
(vii)any public complaints received relating to redaction. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
